DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The arguments filed in 02/15/2021 have not overcome the rejections particularly to claim 1. And the arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argue that the dielectric layer, 114, is not an adhesive layer. The Examiner disagrees. The dielectric layer, 114, made of e.g. PTFE are known in the art to be implements as double-side tape with acrylic adhesive to help eliminate the need for mechanical fasteners therefore lowering assembly and production costs. It can also help to absorb impact, resist plasticizer migrating and avoid stress cracking issues. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 11-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna et al. (US Pat. 4835538).
	McKenna et al. disclose;
	Regarding claim 1:
	McKenna et al. disclose (in Fig. 4) an antenna device (100) comprising: an antenna module (defined by the box section in the figure below) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110); a radome (124) comprising a dielectric (Col. 12, Lines 40-41) and disposed so as to oppose the antenna module (defined by the box section in the figure below) in a radiation direction of the feed element (104); a parasitic element (108) provided on an inner surface of the radome (124) or embedded within the radome electromagnetic coupling between the radome (124) and the feed element (104) is achieved at the parasitic element (108): and an adhesive layer (114; Col. 7, Lines 29-33) that is configured to maintain a predetermined distance (F+C1) between the antenna module (defined by the box section in the figure below) and the parasitic element (108) and is in direct contact with the antenna module (defined by the box section in the figure below) and the radome (124) between the antenna module (defined by the box section in the figure below) and the radome (124) to bond the antenna module (defined by the box section in the figure below) to the radome (124) only with the adhesive layer (114) therebetween (See Fig. 4).

    PNG
    media_image1.png
    242
    509
    media_image1.png
    Greyscale

	Regarding claim 2:
the adhesive layer (114) has a lower dielectric constant than the dielectric substrate (Col. 4, Lines 48-56).
	Regarding claim 3:
	the feed element (104) of the antenna module (defined by the box section in the figure below) is provided in the dielectric substrate (110), and the antenna module (defined by the box section in the figure above) further includes a dielectric layer (112) covering the surface of the dielectric substrate (110) and the feed element (104), and the dielectric layer (112) is bonded to the radome (124) by the adhesive layer (114).
	Regarding claim 5:
	the radome (124) serves as a housing which houses the antenna module (defined by the box section in the figure below).
	Regarding claim 7:
	(in Fig. 4) a method for producing an antenna device (100), the method comprising: preparing an antenna module (defined by the box section in the figure above) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110); preparing a radome (124) on which a parasitic element (108) is provided, and which is larger than the antenna module (defined by the box section in the figure above) in a plan view; and positioning and directly bonding the antenna module (defined by the box section in the figure above) to the radome (124) by an adhesive layer (114) having a predetermined thickness (F) such that the feed element (104) and the parasitic element (108) are 
	Regarding claim 8:
	the feed element (104) of the antenna module (defined by the box section in the figure above) is provided on a surface of the dielectric substrate (110), and the antenna module (defined by the box section in the figure above) further includes a dielectric layer (112) covering the surface of the dielectric substrate (110) and the feed element (104), and the dielectric layer (112) is bonded to the radome (124) by the adhesive layer (114).
	Regarding claim 11:
	the radome (124) serves as a housing which houses the antenna module (defined by the box section in the figure above).
	Regarding claim 12:
	the radome (124) serves as a housing which houses the antenna module (defined by the box section in the figure above).
	Regarding claim 21:
	the radome (124) is larger than the antenna module (defined by the box section in the figure above) in plan view (See Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by McKenna et al. (US Pat. 4835538).
Regarding claim 20:
	McKenna et al. in the embodiment of Fig. 4 is silent on that the adhesive layer is in direct contact with a surface of the parasitic element parallel to a main surface of the radome, and the adhesive layer is in direct contact with a surface of the feed element parallel to a main surface of the dielectric substrate.
McKenna et al., however, disclose (in the embodiment of Fig. 2) the adhesive layer (38) is in direct contact with a surface of the parasitic element (36) parallel to a main surface of the radome (30), and the adhesive layer (38) is in direct contact with a surface of the feed element (32) parallel to a main surface of the dielectric substrate (34).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the embodiment taught by McKenna et al. as shown for the benefit of achieving an antenna device that is easy to fabricate and also easily adapted to varying polarization requirements (Col. 2, Lines 44-50).

Claims 6, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Luk et al. (US 20010043157).
Regarding claims 6, 14, 15 and 17:
McKenna et al. is silent on that the antenna module includes a plurality of other feed elements provided on the dielectric substrate in addition to the feed element, and the plurality of the other feed 
Luk et al. disclose the antenna module (in Fig. 10) includes a plurality of other feed elements (other feeds, 31) provided on the dielectric substrate (Ԑr2) in addition to the feed element (first feed, 31) and the plurality of the other feed elements (other feeds, 31) constitutes an array antenna (See Fig.), and a plurality of other parasitic elements (other 32) are provided in, on, or above the radome (defined by the Ԑr4) in addition to the parasitic element (32), and the plurality of the other parasitic elements (other 32) are electromagnetically coupled with the plurality of the other feed elements (other feed, 31), respectively (See Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the plurality of the feed elements taught by Luk et al. into the modified antenna array of McKenna for the benefit of achieving antenna arrays comprising a plurality of patch antennas (Para. 0001, Lines 3-4) for suitable for a Personal Communication System (PCS) base station (Para. 0056, Lines 4-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Huang et al. (US 20140073187).
	Regarding claim 4:
	McKenna et al. disclose (in Fig. 4) an antenna device (100) comprising: an antenna module (defined by the box section in the figure above) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110): a radome (124) comprising a dielectric (Col. 12, Lines 40-41) and disposed so as to oppose the antenna module (defined by the box section in the figure above) in a radiation direction of the feed element (104); a parasitic element (108) provided on an inner surface of the radome (124) or embedded within the radome (124) electromagnetic coupling between the radome (124) and the feed element (104) is achieved at the parasitic element (108); and an adhesive layer (114) that is configured to maintain a predetermined distance (F+C1) between the antenna module (defined by the box section in the figure above) and the parasitic element (108) and is in direct 
	McKenna et al. is silent on that the radome further comprises four projections projecting from a surface facing the antenna module at positions corresponding to four outside comers of the rectangular planar shape of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with side surfaces of the four outside corners of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
	Huang et al. disclose (in Fig. 1) a radome (101a) further comprises four projections (111) projecting from a surface (109) facing the antenna module (105, 117, 119) at positions corresponding to four outside comers (115) of the rectangular planar shape of the antenna module (105, 117, 119), each of the projections (111) has a step surface (defined by the rising structure of the protraction from the surface) on a side of the projection (111), the step surfaces of the four projections (111) are in direct contact with side surfaces of the four outside corners (115) of the antenna module (105, 117, 119), respectively, and the step surfaces restrict a position of the antenna module (117, 119) in an in-plane direction (See Fig.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections as around the corner of the radome as taught by Huang et al. into the antenna device of McKenna et al. for the benefit of securely attain board-to-board connection and transmission (Para. 0016, Lines 22-15)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Huang et al. (US 20140073187).
Regarding claim 9:
	McKenna as modified is silent on that the antenna module has a rectangular planar shape, the radome further comprises four projections projecting from an inner surface of the radome at positions corresponding to four comers of the rectangular planar shape of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with side surfaces of the four corners of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
	Huang et al. disclose (in Fig. 1) a radome (101a) further comprises four projections (111) projecting from a surface (109) facing the antenna module (105, 117, 119) at positions corresponding to four outside comers (115) of the rectangular planar shape of the antenna module (105, 117, 119), each of the projections (111) has a step surface (defined by the rising structure of the protraction from the surface) on a side of the projection (111), the step surfaces of the four projections (111) are in direct contact with side surfaces of the four outside corners (115) of the antenna module (105, 117, 119), respectively, and the step surfaces restrict a position of the antenna module (117, 119) in an in-plane direction (See Fig.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections as around the corner of the radome as taught by Huang et al. into the antenna device of McKenna et al. for the benefit of securely attain board-to-board connection and transmission (Para. 0016, Lines 22-15)
	Regarding claim 10:
	McKenna as modified is silent on that the antenna module has a rectangular planar shape, the radome further comprises four projections projecting from an inner surface of the radome at positions corresponding to four corners of the rectangular planar shape of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with side surfaces of the four corners of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
	Huang et al. disclose (in Fig. 1) a radome (101a) further comprises four projections (111) projecting from a surface (109) facing the antenna module (105, 117, 119) at positions corresponding to four outside comers (115) of the rectangular planar shape of the antenna module (105, 117, 119), each of the projections (111) has a step surface (defined by the rising structure of the protraction from the surface) on a side of the projection (111), the step surfaces of the four projections (111) are in direct contact with side surfaces of the four outside corners (115) of the antenna module (105, 117, 119), respectively, and the step surfaces restrict a position of the antenna module (105, 117, 119) in an in-plane direction (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections as around the corner of the radome as taught by Huang et al. into the antenna device of McKenna et al. for the benefit of securely attain board-to-board connection and transmission (Para. 0016, Lines 22-15)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. in view of Huang et al. (US 20140073187) as applied to claim 4, and further in view of Luk et al. (US 20010043157).
Regarding claim 16:
McKenna as modified is silent on that the antenna module includes a plurality of other feed elements provided on the dielectric substrate in addition to the feed element, and the plurality of the other feed elements constitutes an array antenna, and a plurality of other parasitic elements are provided in, on, or above the radome in addition to the parasitic element, and the plurality of the other parasitic elements are electromagnetically coupled with the plurality of the other feed elements, respectively.
2) in addition to the feed element (first feed, 31), and the plurality of the other feed elements (other feeds, 31) constitutes an array antenna (See Fig.), and a plurality of other parasitic elements (other 32) are provided in, on, or above the radome (defined by the Ԑr4) in addition to the parasitic element (32), and the plurality of the other parasitic elements (other 32) are electromagnetically coupled with the plurality of the other feed elements (other feed, 31), respectively (See Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the plurality of the feed elements taught by Luk et al. into the modified antenna array of McKenna for the benefit of achieving antenna arrays comprising a plurality of patch antennas (Para. 0001, Lines 3-4) for suitable for a Personal Communication System (PCS) base station (Para. 0056, Lines 4-5).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Huang et al. (US 20140073187).
Regarding claim 18:
McKenna et al. is silent on that the radome comprises at least three projections projecting from an inner surface of the radome along a side surface of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces are in contact with at least two side surfaces of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
	Huang et al. disclose (in Fig. 1) the radome (101a) comprises at least three projections (111) projecting from an inner surface (109) of the radome (101a) along a side surface of the antenna module (105, 117, 119), each of the projections (111) has a step surface (defined by the rising structure of the protraction from the surface) on a side of the projection (111), the step surfaces are in contact with at least two side surfaces of the antenna module (105, 117, 119), respectively, and the step surfaces restrict (via 115) a position of the antenna module (105, 117, 119) in an in-plane direction (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections as around the corner of the radome as taught by Huang et al. into the antenna device of McKenna et al. for the benefit of securely attain board-to-board connection and transmission (Para. 0016, Lines 22-15)
	Regarding claim 19:
	McKenna as modified is silent on that the radome comprises a recess in an inner surface of the radome, a planar shape of the recess coincides with a planar shape of the antenna module, side surfaces of the recess are in direct contact with side surfaces of the antenna module, and the side surfaces of the recess restrict a position of the antenna module in an in-plane direction.
Huang et al. disclose (in Fig. 1) the radome (101a) comprises a recess in an inner surface (opposite side surface of 109) of the radome (101a), a planar shape of the recess coincides with a planar shape of the antenna module (105, 117, 119), side surfaces of the recess (defined by the edge surfaces of the radome, 101a) are in direct contact (via 111 in 115) with side surfaces (defined by the edge surfaces) of the antenna module (105, 117, 119), and the side surfaces of the recess restrict (via 115) a position of the antenna module (105, 117, 119) in an in-plane direction (See Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections as around the corner 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845